Citation Nr: 0813782	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bladder and kidney 
condition.  

2.  Entitlement to service connection for claimed bladder and 
kidney condition.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in August 2007.  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for bladder and 
kidney condition is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The additional evidence presented since a March 1995 decision 
of the RO relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for bladder and kidney condition.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is fully favorable to 
the veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the claim of service connection for a bladder 
and kidney condition was denied in a rating decision of the 
RO in March 1995.  In the March 1995 rating decision, the RO 
determined that a bladder and kidney condition was neither 
incurred in nor caused by service.  The veteran applied to 
reopen the claim in March 2006.  

Since the March 1995 decision is final under 38 U.S.C.A. 
§ 7104(a), the Board must first ascertain whether new and 
material evidence has been received to reopen the claim.  

Since that decision, the veteran has submitted a photo copy 
of a prescription for Septra DS dated in February 1981.  

Also submitted, was a September 1995 VA treatment record 
indicating an abdominal ultrasound was normal except for a 
small stone overlying the lower pole of the left kidney.  
Additionally, VA treatment records dated in September 1999 to 
April 2006 are replete with references to the veteran's 
history of kidney stones.  

Also submitted, was the transcript of the veteran's testimony 
in the August 2007.  The veteran testified generally about 
the onset of his symptoms in service and their continuity 
since that time.   

This additional evidence is new, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for bladder and kidney condition.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bladder and kidney condition, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  


REMAND

At the outset, the Board notes that VA regulations provide 
that VA will make as many requests as are necessary to obtain 
relevant records, such as service medical records or VA 
treatment records, from a Federal department or agency.  See 
38 C.F.R. § 3.159(c)(2).  

The record indicates that the RO has not obtained and 
reviewed a complete set of the veteran's treatment records 
before adjudicating the issue on appeal.  Additionally, the 
Board notes that the RO has not obtained and reviewed records 
of his treatment by VA in Philadelphia.  Thus, any 
outstanding records should be obtained and associated with 
the claims file.  

Having reopened the claim of service connection for bladder 
and kidney condition, additional development is necessary 
with respect to that claim.  

During service, the veteran was seen for what was diagnosed 
as venereal warts in July 1969.  Subsequent service records 
are negative for complaints, findings or treatment for a 
related disorder.  

Subsequent to service, VA treatment records dated February 
1994 to April 2006 contain references to findings of and 
treatment for bladder and kidney condition.  In an August 
1994 treatment record, an intravenous urogram demonstrated an 
8mm stone overlying the lower pole of the left kidney.  
Kidney and bladder examination was otherwise normal.  In a 
September 1995 VA treatment record, an ultrasound of the 
abdomen was normal except for a small stone overlying the 
lower pole of the left kidney.  Remaining treatment records 
note a history of kidney stones.

In his August 2006 Notice of Disagreement and March 2007 
Substantive Appeal, the veteran reported that he was treated 
for a bladder condition at the Phan Rang Air Force Base 
hospital in the summer of 1969.  

During his August 2007 hearing, the veteran testified that he 
began having problems with urinary discharge in service.  He 
was told that he had gonorrhea and prescribed penicillin 
pills for treatment.  The problem did not resolve, and he was 
flown to the Phan Rang Air Base hospital.  He was checked for 
kidney and bladder infections.  

The veteran testified that the condition persisted after his 
discharge from service and a private doctor diagnosed him 
with cystitis.  He also received treatment from VA in 
Philadelphia in the late 1970's for this persisting 
condition.  The veteran also reported having treatment for a 
urinary condition when he first moved to Florida in the early 
1980's.

Despite the veteran's in-service and post-service 
symptomatology, he has not been afforded a VA examination to 
date to ascertain the nature, extent, and etiology of his 
claimed bladder and kidney condition.  Thus, the Board finds 
that such an examination is "necessary under 38 U.S.C.A. 
§ 5103A.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran also should be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
bladder and kidney condition since 
service.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The veteran should also be informed that 
he can submit evidence to support his 
claim.  

4.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
bladder and kidney condition.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
veteran has a current bladder and kidney 
condition that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had its clinical onset during 
his period of active service.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

5.  After completion of the above 
development, the veteran's claim of 
service connection for bladder and kidney 
condition should be readjudicated.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


